Case 1:19-cv-13775-NLH-AMD Document 116 Filed 08/05/21 Page 1 of 4 PageID: 2337




    DAVID D. LIN (N.J. Bar No. 02846-2003)
    LAUREN VALLI (admitted pro hac vice)
    LEWIS & LIN, LLC
    77 Sands Street, 6th Floor
    Brooklyn, NY 11201
    David@iLawco.com
    Lauren@iLawco.com
    Telephone: (718) 243 9323
    Facsimile: (718) 243-9326

    Attorneys for Plaintiffs
    MICHAEL SCIORE and OLD CITY PRETZEL COMPANY, LLC


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


      MICHAEL SCIORE and OLD
      CITY PRETZEL COMPANY,                   Case No: 1:19-cv-
      LLC,                                    13775-NLH-AMD

                            Plaintiffs,       CERTIFICATION
                                              PURSUANT TO LOCAL
            vs.                               CIVIL RULE 7.1.1
      KELLY PHUNG, STUDIO KP
      LLC, PETER LY, RACHELE
      TRAN, SIDNEY TRAN,
      MICHELLE NGUYEN TRAN,
      IRINE TRAN, THAO TRAN,
      JOHN DOE #7, AND KEVIN
      CHING,

                            Defendants.




                                          1
Case 1:19-cv-13775-NLH-AMD Document 116 Filed 08/05/21 Page 2 of 4 PageID: 2338




      KELLY PHUNG, STUDIO KP
      LLC,
                   Counterclaimants,


                vs.
      MICHAEL SCIORE and OLD
      CITY PRETZEL COMPANY,
      LLC,
                 Counter-Defendants.


          Pursuant to Local Civil Rule 7.1.1, Plaintiffs MICHAEL SCIORE and

    OLD CITY PRETZEL COMPANY, LLC aver that no third-party litigation

    funding has been provided, or is being provided, for any of their fees and/or

    expenses in this matter.

    Dated: August 5, 2021                  Respectfully submitted,
           Brooklyn, New York
                                           LEWIS & LIN LLC

                                           /s/ David D. Lin
                                           David D. Lin (N.J. Bar No.
                                           28462003)

                                           Counsel for Plaintiffs




                                          2
Case 1:19-cv-13775-NLH-AMD Document 116 Filed 08/05/21 Page 3 of 4 PageID: 2339




    DAVID D. LIN (N.J. Bar No. 02846-2003)
    LAUREN VALLI (admitted pro hac vice)
    LEWIS & LIN, LLC
    77 Sands Street, 6th Floor
    Brooklyn, NY 11201
    David@iLawco.com
    Lauren@iLawco.com
    Telephone: (718) 243 9323
    Facsimile: (718) 243-9326

    Attorneys for Plaintiffs
    MICHAEL SCIORE and OLD CITY PRETZEL COMPANY, LLC


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


      MICHAEL SCIORE and OLD
      CITY PRETZEL COMPANY,                   Case No: 1:19-cv-
      LLC,                                    13775-NLH-AMD

                            Plaintiffs,       CERTIFICATE OF
                                              SERVICE
            vs.
      KELLY PHUNG, STUDIO KP
      LLC, PETER LY, RACHELE
      TRAN, SIDNEY TRAN,
      MICHELLE NGUYEN TRAN,
      IRINE TRAN, THAO TRAN,
      JOHN DOE #7, AND KEVIN
      CHING,

                            Defendants.




                                          3
Case 1:19-cv-13775-NLH-AMD Document 116 Filed 08/05/21 Page 4 of 4 PageID: 2340




      KELLY PHUNG, STUDIO KP
      LLC,
                   Counterclaimants,


                vs.
      MICHAEL SCIORE and OLD
      CITY PRETZEL COMPANY,
      LLC,
                 Counter-Defendants.


          I, David D. Lin, hereby certify that on the 5th day of August, 2021,

    Plaintiffs’ Certification Pursuant to Local Civil Rule 7.1.1 was filed

    electronically was filed electronically with the Clerk of the United States

    District Court of New Jersey via ECF Electronic Filing.


    Dated: August 5, 2021
                                                         /s/ David D. Lin
                                                               David D. Lin




                                           4
